Citation Nr: 0606413	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  03-00 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a disability of the 
spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1965 to February 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 2002, which denied service connection for arthritis of 
the spine.  In September 2003, the veteran appeared at a 
hearing held at the RO before a Veterans Law Judge who has 
since retired from the Board.  In November 2005, the veteran 
stated that he did not want another hearing, and the case was 
forwarded for appellate consideration.  In February 2006, the 
veteran's representative waived initial RO consideration of 
evidence submitted directly to the Board.  See 38 C.F.R. § 
20.1304 (2005).  

The case was previously remanded in March 2004.  Additionally 
remanded issues of service connection for right and left foot 
disabilities were resolved in the veteran's favor in an 
August 2005 rating decision, which granted service connection 
for the disorders.

At the veteran's hearing, the issue on appeal was 
characterized as entitlement to service connection for 
arthritis of the cervical spine.  However, the veteran's May 
2001 claim, the May 2002 rating decision, the veteran's July 
2002 notice of disagreement, and the November 2002 statement 
of the case all identified the issue as service connection 
for arthritis of the spine (i.e., not just the cervical 
spine).  In the December 2002 substantive appeal, the veteran 
indicated he wished to appeal all issues addressed in the 
statement of the case.  At his hearing, the veteran's 
representative stated that the issue was service connection 
for arthritis of the cervical spine, but during the hearing, 
the disability was variously referred to as involving the 
spine, or the cervical spine.  Subsequent appellate 
development has limited the issue to the cervical spine, but 
the veteran himself clarified, in a statement received in 
November 2005, that he sustained injuries to both the 
cervical spine and the "back" in the same incident.  Since 
there is a perfected appeal as to the issue of service 
connection for disability of the spine, with no explicit 
withdrawal of any issue, the issue has been reframed to 
include the entire spine, and not just the cervical spine.


FINDING OF FACT

Disabilities of the spine, including cervical spondylosis and 
degenerative disc disease of the lumbar spine, were first 
demonstrated many years after service, and are unrelated to 
any events in service.


CONCLUSION OF LAW

A disability of the spine was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  The lapse of many years 
between the veteran's separation from service and the first 
treatment for the claimed disorder is evidence against the 
claim.  See Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).  

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The veteran contends that he injured his spine in basic 
training in 1965.  He states that during a rope-climbing 
exercise, while wearing a full field pack, his drill sergeant 
shook the rope, dislodging the veteran, who fell a 
considerable distance (his estimates range from 11 to 20 
feet), fracturing bones in his feet, and injuring his spine.  
He states he was taken to the dispensary and treated.    

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, such as arthritis, if the disability was 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 
1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service medical records show that shortly after the veteran's 
entrance onto active duty in August 1965, he began 
complaining of foot pain.  He continued to experience foot 
and ankle pain until his discharge in February 1966.  
However, in none of these instances was there any mention of 
back or neck pain.  No injury was reported.  When evaluated 
in December 1965, it was specifically noted that there was no 
history of trauma.  Likewise, the subsequent Medical Board 
Report, while noting that his foot symptoms were aggravated 
by running, jumping, prolonged sanding, and walking, also 
reported that "[h]e gave no history of injury."  The 
examination at that time was essentially negative except for 
the feet, and there was no indication, at this time, or any 
other occasion reported in the service medical records, of 
injury, complaints, or abnormal findings pertaining to any 
segment of the spine.  

Subsequent to service, there is no contemporaneous evidence 
of the presence of a spine disability, or of symptoms 
involving the spine, until May 2001.  When seen at that time, 
while he complained of foot problems since an injury in 
service in 1965, he complained of neck problems for 
"years," but did not relate the onset to service.  He 
reported a history of protruding discs of the neck and low 
back.  

On a VA examination in December 2004, the veteran stated that 
he had injured his spine in a 20-foot fall from a climbing 
rope in service.  He said he was treated shortly after 
service for the condition, and that in 1966, he had been told 
he had a whiplash syndrome.  The examiner determined that the 
veteran had degenerative disc disease of the lumbar spine, 
which was more likely than not unrelated to the injury as 
described by the veteran, as the development of the 
degenerative disc disease was not consistent with such an 
injury.  With respect to the cervical spine, the examiner 
diagnosed cervical spondylosis, and noted that acceleration 
injury such as might occur from a rear-end motor vehicle 
collision was a risk factor in the development of the 
condition.  The examiner noted that the veteran could have 
suffered an acceleration injury in the fall he described, but 
could not offer an opinion without the claims file.  

In June 2005, the examiner prepared an addendum, following a 
review of the claims file.  The examiner noted that he was 
unable to determine whether the veteran suffered a 
significant acceleration injury to his neck during the fall 
that occurred in 1965.  He reiterated that there were many 
risk factors for cervical spondylosis, and that if a 
reference to a cervical injury in 1965 could be found, he 
could answer the question with greater authority.  

In support of his claim, the veteran has submitted lay 
statements from several individuals, dated in 2004 and 2005, 
attesting to the writers' long-time acquaintance of the 
veteran, and their knowledge that he came back from the 
military after injuring his feet, back, and neck.  In 
addition, C. Faulkner wrote, in statements dated in 2002 and 
2005, that he and the veteran had enlisted under the "buddy 
plan" and he was at boot camp with the veteran when he fell 
from a climbing rope, but he only reported that the veteran 
had injured his feet; he did not mention the back.  

The veteran also submitted statements dated in September 2005 
and November 2005 from L. Williams, D.C.  In September 2005, 
Dr. Williams wrote that he recalled treating the veteran in 
about 1984 for an acute back and cervical injury.  He also 
stated that the veteran mentioned at that time that his 
injury was service-connected.  In November 2005, Dr. Williams 
wrote that he treated the veteran in the early 1980's for a 
back injury that occurred in 1965 from a fall, and that it 
was his belief that the veteran suffered an acceleration 
injury to his neck in the fall, resulting in his current neck 
disability.  

In evaluating the probative value of the evidence, 
significant weight is given to the fact that service medical 
records are of record, but do not contain any mention of 
spinal complaints or abnormalities, or of the injury 
currently described by the veteran; indeed, when undergoing 
evaluation in preparation for an administrative discharge, it 
was specifically noted, on two occasions, that there was no 
history of injury.  Evidence recorded at the time of the 
events in question is more probative than evidence recorded 
later based on recollection of events that occurred many 
years earlier.  Additionally, earlier claims for service 
connection for disabilities of the feet, which the veteran 
now says were incurred in the same injury in which he injured 
his spine, received in 1973 and 1981, did not mention the 
spine.  If the veteran had, in fact, injured his neck and/or 
back in the alleged fall and suffered from pain ever since, 
it is reasonable to assume that he would have complained of 
this in the handwritten letters he submitted in 1973 and 1981 
concerning his feet.  Dr. Williams, in his 2005 statements 
recalling treatment of the veteran in the 1980's, initially 
referred to acute injuries of the spine.  

The evidence in favor of an inservice injury to the spine 
consists of the veteran's statements and testimony, made 
decades after the purported injury, and of lay and medical 
statements based on the history provided by the veteran.  
None of this evidence was recorded prior to 2001.  The VA 
examination in 2004, and 2005 addendum, found that the lumbar 
spine disability was not consistent with the injury as 
described by the veteran.  As to the cervical spine 
disability, the examiner could not find evidence of the 
injury, and, hence, was unable to provide an opinion.  The 
private chiropractor's opinion was based on the veteran's 
history of events which had occurred many years earlier.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (Board need 
not accept an opinion based solely on inaccurate or 
contradicted statements from the appellant).  The fact that 
the physician accepted the veteran's statements as to the 
relationship between his complaints of neck/spine pain and a 
reported in-service injury is irrelevant because, in this 
case, the Board concludes that the veteran's reported history 
is not credible and not probative evidence.  The probative 
value of a medical opinion is significantly lessened to the 
extent it is based on an inaccurate factual premise.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare 
conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record.  
Miller v. Brown, 11 Vet. App. 345, 348 (1998).  While the 
Board may not ignore a medical opinion, it is certainly free 
to discount the relevance of a physician's statement.  See 
Sanden v. Derwinski, 2 Vet. App. 97 (1992).  The Board is not 
required to accept medical opinions that are based solely on 
recitation of history, such as these.  Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995).  

In essence, the veteran's unsupported history lessens the 
value of any medical opinions because the opinions were 
clearly based solely on that history, since there is no 
objective documentation of in-service spine pathology and no 
complaints of spine problems until decades after service.  In 
this case, not only is the veteran's alleged in-service back 
injury not recorded in the service medical records, but he 
denied incurring any injury while seeking treatment for his 
feet.  If he had, in fact, injured his feet in some fall from 
a rope, it is inconceivable why he would deny this during 
service.

In sum, a disability of the spine is not factually shown 
during service, or within a year of separation.  When 
considered together with the absence of any contemporaneous 
evidence of a disability of the spine until 35 years after 
service, the Board finds that the weight of the evidence 
establishes that the appellant's disabilities of the spine 
were not present in service.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt does 
not apply, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
Board has considered whether the evidence is in equipoise, 
but the evidence favorable to the claim is either unreliable, 
speculative, or inconclusive, and simply not as convincing as 
the evidence against the claim, for the reasons detailed 
above.

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The VCAA notice requirements have been satisfied by virtue of 
a letter sent to the claimant in March 2004.  That letter 
advised the claimant of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  He was told to provide any relevant evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  He was specifically told that 
it was his responsibility to support the claims with 
appropriate evidence.  The claimant has not alleged that VA 
failed to comply with the notice requirements of the VCAA.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Although this letter only referred to the cervical spine 
condition, the veteran has presented evidence and contentions 
concerning the lower spine as well, throughout the appeal 
period, and he contends that both neck and lower back 
disabilities were incurred in the same injury.  The VA 
examination addressed both cervical and lumbar spinal 
conditions.  In addition, by virtue of other correspondence 
such as the notification of the rating decision on appeal and 
the statement of the case, he was provided with specific 
information as to why the claim for service connection for 
arthritis of the spine was being denied, and of the evidence 
that was lacking.  As a result, the Board finds that the 
veteran is not prejudiced by consideration of the perfected 
appeal of service connection for a disability of the spine in 
this decision.  See Mayfield, supra.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini, supra; see also Mayfield, supra.  That was not 
done in this case.  However, the claimant still has the right 
to VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the claimant in 2004 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after 
the notice was provided, the claim was readjudicated and an 
additional SSOC was provided to the veteran in August 2005.  
Not only has he been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file, as well as private records 
identified by the veteran.  He has not identified any 
potentially relevant records which have not been obtained; he 
specifically stated that, at his hearing, that prior 
treatment records are unavailable.  The veteran was afforded 
VA examinations.  Although the examiner was unable to provide 
a nexus opinion as to the cervical spine disability, this was 
because the evidence did not show an inservice injury.  See 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004) (holding 
that some evidence of an in-service event, injury, or disease 
is required in order to substantiate a claim for service 
connection and because a postservice medical examination 
could not provide evidence of such past events, a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease.).  

Thus, VA satisfied its duties to inform and assist the 
claimant at every stage of this case.  Therefore, he is not 
prejudiced by the Board considering the merits of the claim 
in this decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

Service connection for arthritis of the spine is denied.


____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


